UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1555



NJOLI ROGER BOSUNG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-201-448)


Submitted:   February 28, 2006             Decided:   April 3, 2006


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kell Enow, Silver Spring, Maryland, for Petitioner. Charles T.
Miller, Acting United States Attorney, Fred B. Westfall, Jr.,
Assistant United States Attorney, Charleston, West Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Njoli Roger Bosung, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)   dismissing       his    appeal    from   the    immigration

judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture.

             In his petition for review, Bosung contends that the

Board erred in denying asylum relief on the ground that he failed

to demonstrate that he filed his application within one year of the

date   of    his   arrival   in    the    United       States.       See   8   U.S.C.

§ 1158(a)(2)(B) (2000).        We conclude that we lack jurisdiction to

review this determination pursuant to 8 U.S.C. § 1158(a)(3) (2000),

even in light of the recent passage of the REAL ID Act of 2005,

Pub. L. No. 109-13, 119 Stat. 231.             See Chen v. United States Dep’t

of Justice, 434 F.3d 144, 150-54 (2d Cir. 2006) (collecting cases).

Given this jurisdictional bar, we cannot review the underlying

merits of Bosung’s asylum claim.

             Bosung also contends that the Board erred in denying his

request for withholding of removal. “To qualify for withholding of

removal, a petitioner must show that he faces a clear probability

of   persecution     because      of   his     race,     religion,     nationality,

membership in a particular social group, or political opinion.”

Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir. 2002) (citing INS v.

Stevic, 467 U.S. 407, 430 (1984)).                Based on our review of the


                                       - 2 -
record, we find that Bosung failed to make the requisite showing

before the immigration court.     We therefore uphold the denial of

his request for withholding of removal.

          We also find that substantial evidence supports the

finding that Bosung fails to meet the standard for relief under the

Convention Against Torture.     To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2005).        We find that Bosung failed to

make the requisite showing before the immigration court.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -